Citation Nr: 0739921	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active military service from April 1966 
to November 1969.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran served on active duty with the United States Air 
Force as an aircraft mechanic.  The service medical records 
show a deterioration in the veteran's hearing from service 
entrance to separation, and a VA examiner concluded in 
September 2004 that it was "more likely than not" that his 
current hearing loss was a result of service.  As such, 
service connection has been granted for bilateral hearing 
loss.  However, with respect to tinnitus, which the veteran 
described at the September 2004 examination as being present 
since service, the examiner concluded: 

[s]ince it is such a bother to him 
presently, notes in his military record 
would be expected if it were as much a 
problem to him while [on] active duty.  
There were no notes [during service] 
regarding tinnitus.  Therefore it is less 
likely than not that his tinnitus is 
service connected. 

However, this opinion is premised on the assumption that, 
because the veteran's service medical records did not show 
tinnitus in service, it was therefore not likely that 
tinnitus resulted from acoustic trauma during military 
service.  The Board finds that this opinion does not address 
whether the veteran's tinnitus was incurred in service, 
regardless of whether it was shown in service or on service 
separation.  See 38 C.F.R. § 3.303(d) (service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service); see 
also Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that 
if hearing loss as defined by 38 C.F.R. § 3.385 is not shown 
in service or at separation from service, service connection 
can be established if medical evidence shows that it is 
actually due to incidents during service).  VA must consider 
whether there is a medically sound basis to attribute the 
post-service findings of tinnitus to the injury of acoustic 
trauma in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159.  

Accordingly, this case is remanded for the following actions:

1. The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any tinnitus found.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's entire claims file must be made 
available and reviewed by an appropriate 
VA examiner, and a nexus opinion must be 
offered regarding the etiology of any 
tinnitus found.  The examiner is reminded 
that VA law and regulation does not 
preclude service connection for post-
service tinnitus where tinnitus was not 
documented in the service medical 
records.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether tinnitus is related 
to the veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

